—Judgment, Supreme Court, New York County (Marcy Kahn, J.), rendered December 19, 2000, convicting defendant, upon his plea of guilty, of robbery in the first degree and criminal possession of a weapon in the first degree, and sentencing him, as a second felony offender, to concurrent terms of eight years and three years, respectively, unanimously affirmed.
*69The court properly denied defendant’s motion to suppress identification testimony and physical evidence as fruits of an allegedly unlawful arrest. Defendant was pursued and captured by a civilian with the aid of a group of police officers and police academy recruits. To the extent that this assistance constituted a police seizure of defendant, it was a brief investigatory detention requiring only reasonable suspicion (see People v Allen, 73 NY2d 378 [1989]; People v Hicks, 68 NY2d 234 [1986]). Although the People’s sole witness at the suppression hearing was the arresting officer, who arrived while defendant was already being detained, the totality of this officer’s testimony as to what he saw and heard at the scene warranted the inference that the other police personnel possessed the requisite reasonable suspicion (see People v Gonzalez, 91 NY2d 909 [1998]; People v Mims, 88 NY2d 99, 113-114 [1996]). The victim immediately arrived and identified defendant, creating probable cause for defendant’s arrest. Concur — Buckley, P.J., Mazzarelli, Rosenberger, Friedman and Marlow, JJ.